Citation Nr: 0101149	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and for 
a major depressive disorder.  In August 2000 a hearing was 
held at the VA Central Office in Washington, D.C. before C.W. 
Symanski, who is the Member of the Board rendering the 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).


REMAND

The veteran contends that he has PTSD based on his 
experiences in Vietnam.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

On a VA psychological evaluation in 1997 and VA examination 
in 1998, chronic severe PTSD was diagnosed based on the 
veteran's reported experiences in Vietnam.  

In a PTSD questionnaire received by the RO in May 1997 the 
veteran reported that in June 1967 his company went out on a 
search and destroy mission and came across a village which 
they thought was holding the Vietcong, and they burned and 
destroyed the bunkers and shelters, and killed all the women 
and children.  He also reported that his company "did a lot 
of burning and destroying" for four months.  In August 2000 
he testified that when he first arrived in Vietnam in 
approximately June 1967 he was assigned to the infantry to a 
"recon platoon", which required him to go out into the 
field.  He reported that their base camp was constantly 
shelled and that he volunteered for "recon" because he felt 
more comfortable in "the bush" than in base camp.  He 
claimed that he stayed out in "the bush" for four months 
and during that time his unit mostly did search and destroy 
missions, and that they had casualties, but not "heavy".  
He also testified that his platoon leader, Sergeant Black, 
was wounded and then evacuated.  He claimed he was rotated 
out of Vietnam early, due to battle fatigue, and stayed in a 
hospital in Okinawa for awhile.  He claimed he was supposed 
to go back to his unit (in the infantry) but never did, and 
was instead put into a transit battalion in Okinawa, assigned 
to work in a supply room, and his MOS was changed from 11B to 
76Y.  

Although the veteran has reported stressor events involved 
with his service in Vietnam, what is missing from the record 
is credible supporting evidence that a claimed in-service 
stressor occurred.  He contends that although his DD Form 214 
shows an MOS of "76Y20 Sup", he had an infantry MOS of 
"11B10" prior to that (which he claims is shown on the July 
21, 1967 Morning Report he submitted).  

Although the RO has made several attempts, dating back to 
1975, to obtain the veteran's service personnel records and 
service medical records from the NPRC,  no such records have 
been located.  

The record reflects that the veteran has submitted several 
documents in support of his claim, including several Morning 
Reports dated from July 16 to July 26, 1967.  These Morning 
Reports appear to show that the veteran was in Vietnam for 10 
days only, and that he arrived on July 16, 1967 and departed 
on July 26, 1967.  (It is unclear what unit the veteran was 
assigned to prior to July 16, 1967.)  The Morning Report 
dated July 16, 1967 shows that the veteran was "attached" 
and "present" with the 1st Bn, 25th Inf. Div., 27th Inf., Co. 
A, and was pending assignment.  On July 21, 1967 the veteran 
was "present" and "assigned" to the unit, with a primary 
MOS of "11B10".  The Morning Report dated July 26, 1967 
shows that the veteran departed on that date and was 
reassigned to another unit, however it is unclear as to where 
the veteran was reassigned.  

The record reflects that in April 1975 the veteran submitted 
a claim for service connection for a nervous condition, which 
he claimed began in July 1967.  In his application he 
indicated that he was treated for nerves in July 1967 at the 
U.S. Army Field Hospital in Okinawa.  Received by the RO in 
July 1997 from the veteran was an NA Form 13075 
(Questionnaire About Military Service) in which he reported 
that he was assigned to the "25th Infantry Division 1st & 27th 
Wolf-Hound Vietnam" from June 1967 to September 1967 and was 
assigned to the "HHB 30th Arty Bn Okinawa" from October 1967 
to January 1969.  Thus, it is unclear as to the veteran's 
duty assignment subsequent to July 26, 1967.  As the 
veteran's service records are unavailable, the RO should 
attempt to obtain verification of such assignment, to include 
reviewing Morning Reports for the HHB 30th Arty Bn dated from 
July 26, 1967 through October 31, 1967.  The RO should also 
attempt to clarify the excerpt from the Morning Report dated 
July 26, 1967, "[t]o USARV Rtne Det APO 96307 PCS MDC ZD Mo 
OS O (NT 12)", which may show where the veteran was assigned 
subsequent to July 26, 1967.

Further, it is noted that during the course of his testimony, 
the veteran indicated that he had applied to the Board for 
Corrections of Military Records in order to correct some of 
the information supplied by the service department.  The 
possibility exists that there may be some records available 
at that Board which could be relevant to the instant claim.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify the 
veteran's duty assignment subsequent to 
July 26, 1967, to including contacting 
the NPRC and request that they review the 
Morning Reports for the HHB 30th Arty Bn 
dated from July 26, 1967 through October 
31, 1967 to see if the veteran's name 
appears at any point.  

2.  The RO should obtain clarification of 
the excerpt from the Morning Report dated 
July 26, 1967, which appears to show that 
the veteran was reassigned "[t]o USARV 
Rtne Det APO 96307 PCS MDC ZD Mo OS O (NT 
12)".  

3.  The RO should contact the Board for 
Correction of Military records in order to 
ascertain whether they have any records 
concerning the veteran.  If so, all such 
records, or photocopies thereof, should be 
obtained and associated with the claims 
file.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


